Citation Nr: 0709869	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  00-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Whether the appellant has a need for regular aid and 
attendance, for purposes of establishing entitlement to death 
pension at a higher rate.  

2.  Whether the appellant's countable income is excessive for 
death pension purposes.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  He died in June 1966, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
which denied the appellant's claim for death pension 
benefits, due to excess income.  In addition, she was found 
not entitled to special monthly pension based on the need for 
regular aid and attendance or housebound status.  In an April 
2005 rating decision, she was determined to be entitled to 
housebound status, effective in August 1999, and that issue 
is no longer on appeal.  

At times during the course of the appeal, the appellant has 
indicated that her two children are disabled, and should be 
given "helpless child" status.  However, in a decision 
dated in September 1986, the Board denied the appellant's 
claim that her daughter, M. was a helpless child.  That 
decision is final, and can only be reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002).  Statements from the appellant 
indicate that her son is married; the status as "child" is 
lost once the individual marries.  38 C.F.R. § 3.57 (2006).  
If the appellant nevertheless wishes to pursue this matter, 
she should file a claim, identifying the benefit sought, with 
the RO.  

The appellant withdrew her request for a Board hearing in 
January 1997.  As such, the Board may proceed with appellate 
review.


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a veteran who 
had qualifying wartime service; she has been determined by VA 
to be housebound.

2.  The appellant is not blind or in a nursing home and, 
despite her disabilities, she is able and competent to 
perform her activities of daily living without regular 
assistance from another person.

3.  The appellant's reported income, less medical expenses, 
exceeds the maximum rate of death pension payable to a 
housebound surviving spouse. 


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on a need 
for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).

2.  As the appellant's income exceeds the maximum rate, the 
criteria for entitlement to death pension benefits are not 
met.  38 U.S.C.A. §§ 1502, 1503, 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In August 2004, the appellant was sent a letter, advising her 
of the information necessary to substantiate her claim for 
death pension benefits.  She was informed of the requirements 
for aid and attendance benefits, and notified that her income 
and net worth were factors in establishing entitlement to 
death pension.  She was informed of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, she was told to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  That letter was 
followed by readjudication of the claims in a supplemental 
statement of the case, thus curing any defects with respect 
to the timing of the VCAA notice requirements. See 
Mayfield v. Nicholson, 444 F.3d 1238 (Fed. Cir. 2006).  
Notice with respect to the assignment of a rating and 
effective date was provided in July 2006, and, in view of the 
decision in this case, no rating or effective date issues 
remain outstanding.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The appellant has been provided the opportunity 
to participate meaningfully in the development of her claims, 
and the VCAA notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).  With respect to her aid and attendance 
claim, she was afforded a VA examination in March 2002.  
After her August 2004 statement that her conditions had 
worsened, she was scheduled for another examination, but she 
said she could not travel to the VA for the examination, and 
submitted private medical evidence instead.  All other 
potentially relevant private medical records identified by 
the appellant have been obtained.  

As to the issue involving her countable income, the RO 
obtained all relevant SSA records concerning her income.  She 
has provided evidence regarding her medical expenses, 
including records from a pharmacy, which have been considered 
in the above determination.  She also submitted records of 
claimed expenses, which, for reasons discussed below, are 
inadequate to establish deductible medical expenses.  
However, the statement of the case contained a detailed 
explanation of the reasons the evidence was inadequate, and 
the actions she could take to remedy the defects.  She did 
not submit any clarification or explanation of the claimed 
medical expenses.  There is no other potentially relevant 
evidence which VA could obtain on her behalf, since she 
receives private medical care.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
the development of her claim.  

Entitlement to Death Pension Benefits

The appellant is the surviving spouse of a veteran who had 
qualifying wartime service; as such, she may be entitled to a 
rate of pension set by law, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The 
appellant's claim for death pension benefits was denied 
because the RO found that her countable income exceeds the 
maximum countable income for a housebound surviving spouse.  
A higher rate of death pension is payable if the claimant has 
a need for the regular aid and attendance of another person.  
38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.351(a).  Since a 
decision as to the aid and attendance issue will determine 
the maximum countable income to be applied in this case, the 
aid and attendance issue will be addressed first.



A.  Aid and Attendance

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the 
claimant must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person. 38 U.S.C.A. § 1502, 1541; 38 
C.F.R. § 3.351(b).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

The medical evidence of record shows that the appellant 
suffers from multiple medical complaints.  Medical records of 
the appellant's treatment at the Mayo Clinic from April to 
June 1998, and at the University of Iowa healthcare system 
from November 1998 to March 2000 show her treatment for 
conditions including type 2 diabetes mellitus, with 
retinopathy and peripheral neuropathy, hypertension, coronary 
artery disease, multiple joint pains, and abdominal symptoms.

In addition, medical statements written on prescription 
forms, signed by R. Kerber, M.D., include a November 1998 
statement that she "needs home care provided because of 
coronary heart disease."  In March 2000, he said that she 
had right lower leg motor and sensory deficits, which had 
caused her to fall, and she should be provided a motorized 
scooter.  

On a VA aid and attendance/housebound VA examination in March 
2002, the appellant complained of intolerable low back pain, 
right lateral chest pain, numbness of both hands, sinusitis, 
diabetes mellitus, and polyarthritis.  She was noted to be 
well-nourished, and walked with a limping gait.  She had a 
normal posture and general appearance.  There were no 
restrictions on any upper extremities; she had the capacity 
to grip, feed herself, and button clothing.  There was full 
range of motion of the fingers, wrists, elbows, and 
shoulders, bilaterally.  As to the lower extremities, there 
was limitation of motion in the right knee and hip, with 
moderate pain.  There was no atrophy or contractures.  The 
left leg was normal.  She had no limitation of motion in the 
low back, with moderate discomfort on maximal flexion only.  
There was full range of motion without restriction of the 
cervical spine, and she had adequate range of motion in the 
trunk.  

The examiner reported that she experienced dizziness during 
the motion testing.  She had poor balance, but not the point 
which affected her ability to perform self-care or ambulate.  
She reported general weakness and severe widespread muscle 
pain, mostly in the thigh, a short period after she would 
start walking.  She was unable to provide shopping or 
homecare duty because of muscle pain.  She developed chest 
pain and shortness of breath after one or two blocks of 
walking.  She was able to walk one block without the 
assistance of another person, although she used a cane for 
ambulation.  The diagnoses were degenerative disease of the 
right knee and right hip; low back strain; diabetes mellitus; 
hypertension; and coronary artery disease, status post 
coronary artery bypass graft.  The examiner stated that she 
did not need daily skilled services.  

Records from B. Kelly, D.O., dated from October 2003 to 
September 2004 primarily show follow-up for diabetes mellitus 
and hypertension, although she also complained of back pain.  
These records show that although her blood sugars and blood 
pressure readings were elevated, the appellant was largely 
resistant to recommended medication changes.  She did not 
have any diabetic foot lesions, and at her appointments, 
reported the blood pressure readings and glucose readings she 
obtained at home.  She was also taking insulin.  

In a statement dated in August 2004, the appellant stated 
that her disabilities were getting worse.  She said her 
eyesight was deteriorating and she needed magnifiers and 
special lights to read.  She said her diet was restricted, 
due to diabetes mellitus, esophageal problems, and food 
allergies.  She also said her breathing was restricted due to 
lung and asthma attacks, and that arthritis and neuropathy 
caused painful walking and continuous muscle spasms.  She 
said she had bladder problems, used a special bed, and used a 
power scooter outside.  

In September 2004, Dr. Kelly completed a "Medical Statement 
for Consideration of Aid & Attendance" form.  He reported 
the complete diagnosis to be diabetes mellitus, hypertension, 
asthma, coronary artery disease, and history of 
cardiovascular accident.  She needed to use a cane to walk, 
for balance.  She was able to feed herself.  She did not need 
assistance in bathing or tending to other hygiene needs.  She 
was able to take care of the needs of nature.  She was not 
confined to bed.  She was not blind, although she had 
occasional diplopia, and diabetic retinopathy. She did not 
require nursing home care.  She occasionally needed 
assistance with cooking, and had multiple medical problems.  

She was subsequently scheduled for a VA examination, but, in 
March 2005, she said that she was unable to travel to the VA 
medical center for the examination.  She asked that VA obtain 
private records instead.  

The records of treatment in February 2005, obtained from 
North Woods Community Health Center, show that she had 40 to 
70 percent blockage in the right carotid artery; a normal 
computerized tomography (CT) scan of the head; normal heart 
function shown on echocardiogram, although there was possible 
evidence of a previous heart attack; and "lots of" extra 
heart beats (premature ventricular contractions), but nothing 
that would explain fainting spells.  

Thus, although some diabetic retinopathy is present, and she 
complains of decreased vision, her private doctor said she 
was not blind, and there is no other evidence indicating she 
is blind or nearly blind.  There is no evidence indicating 
she is required to live in a nursing home, due to her 
disabilities.  As to the factual need for aid and attendance, 
as the medical records demonstrate, she suffers from multiple 
medical conditions.  Nevertheless, she is able to dress and 
undress herself and to keep herself ordinarily clean and 
presentable.  She reportedly uses a cane for balance, and a 
motorized scooter when away from home, and there is no 
evidence that either of these requires frequent adjustment 
which cannot be done without aid.  She can feed herself, and 
no weakness or loss of coordination of the upper extremities 
has been shown.  She is able to attend to the wants of 
nature.  Finally, she does not have any incapacity, physical 
or mental, which requires care and assistance on a regular 
basis to protect her from hazards or dangers incident to her 
daily environment.  In this regard, although she apparently 
reported fainting spells, no abnormalities were found on 
tests in 2005 to explain symptom.  She monitors her blood 
pressure and glucose levels herself, and all of the medical 
records show her to be involved and proactive in all 
decisions involving her own medical care.  

Thus, the medical evidence establishes that the appellant 
does not have a need for the regular aid and attendance of 
another person.  The appellant herself is not qualified to 
provide the medical nexus between her disabilities and the 
need for aid and attendance.  Howell v. Nicholson, 19 Vet. 
App. 535 (2006).  For the reasons discussed above, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Countable Income

The appellant contends that she is entitled to VA death 
pension benefits, based on her income.  She feels that VA has 
unfairly denied her claim, and that her medical expenses have 
not been properly counted.

The maximum rate of death pension benefits that may be paid 
is set by law.  An otherwise qualifying claimant will be paid 
up to the maximum rate, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
other words, any countable income of the appellant will 
reduce the pension benefits, dollar for dollar, by the amount 
of the income.  Thus, if the appellant's annual income 
exceeds the maximum payable rate, the entire amount is 
offset, and the appellant is not entitled to any death 
pension benefits.  

In determining income for purposes of entitlement to death 
pension, payments of any kind from any source are counted as 
income during the 12-month period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income do not 
include Social Security Administration (SSA) disability 
benefits.  See 38 C.F.R. § 3.272.

The appellant's sole source of reported income is from SSA 
benefits.  Beginning in December 1998, she received $820 per 
month, or $9,840 per year.  However, for this same time 
period, the maximum countable income for death pension 
benefits, based on housebound status, was $7,194.  Thus, the 
appellant's countable income exceeded the maximum countable 
income by $2,646 for the 12-month period from December 1, 
1998 to November 30, 1999.  See VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part I, Appendix B.

During the succeeding years, the appellant's SSA benefits 
were increased annually, based on specific cost-of-living 
adjustments.  However, maximum VA death pension benefits, 
which, pursuant to 38 U.S.C.A. § 5312, are tied to the same 
cost-of-living percentages, increased at the same rate, so 
that beginning in December 2004, the appellant's SSA income 
was $948 per month, or $11,376 per year, while the maximum 
countable income for death pension benefits, based on 
housebound status, was $8,670, which was $3,048 less than her 
income.  Id.  

Unreimbursed medical expenses paid by the appellant are 
excluded from income, if they exceed 5 percent of the maximum 
rate.  38 C.F.R. § 3.272(g).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
claimant received no reimbursement from any third party, such 
as through an insurance company or Medicaid.  

The appellant submitted a list of paid medical expenses she 
obtained from a specific pharmacy; for the 12-month period 
from February 1999 (the date of her claim) through January 
2000, the expenses totaled $1,514.97.  Thus, even taking into 
consideration these medical expenses, the appellant's 
countable income exceeds the maximum rate for VA death 
pension.  

The appellant also submitted two forms entitled "Medical and 
Remedial Checklist," one dated in February 1999, and the 
other dated in February 2000, which purported to list monthly 
medical and remedial expenses.  The form is not a VA form, 
nor is its source otherwise identified, but printed on the 
form is the explanation that it is "an optional tool for 
case managers to track medical and remedial expenses over 
time and report them to the economic support specialist."  
Thus, it is not clear, on its face, that these were all 
unreimbursed expenses.  In addition, the expenses were 
estimated monthly expenses for the year; there is no 
verification that the expenses were actually incurred-and 
paid for by the appellant, without reimbursement.  The dates 
the expenses were paid were not provided.  Moreover, some of 
the expenses were pro-rated, whereas for VA pension purposes, 
the expenses must be deducted when they are actually paid.  
The forms were unsigned, and, although on one of the forms, 
the appellant wrote the name of a person who had apparently 
filled out the form, no other information was provided.

Finally, the list includes remedial expenses, while only 
medical expenses may be deducted for VA purposes.  For 
example, on the February 1999 form, expenses for bottled 
water, soap, shampoo, conditioner, food, mouthwash, 
toothpaste, and toothbrush, totaling $125.75 per month, are 
all expenses that a non-disabled person would incur under 
normal circumstances.  Other expenses, such as foot bath 
salts, wax, Vitamin E, and skin creams, are not shown to have 
been prescribed for a medical condition.  The February 2000 
form contains similar expenses.  Some expenses also appear 
excessive, such as $39 per month for bandages noted on the 
February 1999 form, and there is no doctor's statement as to 
the medical condition for which they were required.  The 
February 1999 form lists $185 for special shoes due to foot 
surgery, while the February 2000 form also includes two 
entries for special shoes-one for $185 and the other for 
$75.  The medical evidence of record does not disclose why 
all of these shoes, which, presumably, her primary insurer 
did not cover, should be considered medical expenses.   

Although most of the deficiencies with the "Medical and 
Remedial Checklist" forms were pointed out to the appellant, 
in detail, in the statement of the case, she did not provide 
any of the requested clarification or documentation.  
Moreover, as to those expenses which appear, on their face, 
to be legitimate medical expenses, there is insufficient 
evidence, such as dates, or providers, to determine that 
these were separate from the expenses reported in the 
pharmacy print-out.  Since she has failed to provide 
sufficient information documenting that these were legitimate 
medical expenses; that she paid these expenses; the dates she 
paid the expenses; or that she was not reimbursed by any 
third party, they are not probative, and may not be counted 
to reduce her income for 1999 or 2000.  She has not submitted 
any medical expenses for the succeeding years.   

Thus, based on the evidence of record, the appellant's income 
is excessive for death pension purposes, even with her 
housebound status.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.  

The appellant's countable income is excessive for death 
pension purposes; entitlement to death pension is denied.  




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


